

AMENDMENT NO. 1
TO
POLLAN EMPLOYMENT AGREEMENT
 
This Amendment No. 1 (“Amendment”) is effective as of December 28, 2007, and is
by and between CAPITAL GROWTH SYSTEMS, INC., a Florida corporation (“Company”),
and ROBERT POLLAN (“Executive”). All capitalized terms used in this Amendment
and not otherwise defined shall have the meanings assigned to them in the
Employment Agreement (as defined below).
 
WHEREAS, Company and Executive entered into an Employment Agreement, dated as of
February 5, 2007 (the “Employment Agreement”), pursuant to which Company employs
Executive;
 
WHEREAS, since becoming the Chief Information and Strategy Officer of Company,
Executive has made significant and valuable contributions to Company; including
becoming the COO of the Company and providing significant leadership with
respect to Company’s business development, operational and financing
initiatives.
 
WHEREAS, Company, believes that the existing financial incentives in Executive’s
Employment Agreement do not properly reward Executive for his efforts and
Company is also desirous of providing for additional economic incentives in
order to retain Executive and to encourage continued efforts for the benefit of
Company, and in return Executive agrees to enter into the restrictive covenant
set forth herein in addition to the restrictive covenants presently in
Executive’s employment agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Company and Executive, intending to be legally bound, hereby agree
as follows:
 
1. Grant of Additional Stock Options.
 
(a) Vested Stock Options. Company through its compensation committee has granted
effective December 10, 2007 fully vested options to purchase up to 5,750,000
shares of Common Stock to Executive in accordance with the form of option
agreement attached hereto as Exhibit A.
 
(b) Performance Options. Company through its compensation committee has granted
effective December 10, 2007 unvested options to purchase up to 7,000,000 shares
of Common Stock to Executive in accordance with the form of option agreement
attached hereto as Exhibit B.
 
2. Terms of Employment.
 
(a) Section 4(a) of the Employment Agreement is amended and restated as follows:
 
“(a) Executive shall serve as COO of Company and shall have the normal duties,
responsibilities and authority of the position of COO, subject to the power of
the Board to limit such duties, responsibilities and authority.”
 

--------------------------------------------------------------------------------


 
(b) The following paragraph is added to the end of Section 4(b)(i) entitled
“Base Salary:”
 
“Effective January 1, 2008, Executive’s Base Salary shall be increased to
$250,000 per annum.”
 
(c) Section 4(b)(ii) entitled “Additional Compensation” is amended and restated
as follows:
 
“(ii) Additional Compensation In addition to Base Salary, Executive shall be
eligible to receive an annual bonus based upon the attainment of certain
performance goals and objectives established by the Board and/or the
Compensation Committee established by the Board, in accordance with annual
objectives, with no less than 2/3 tied to objective results (such as monthly
recurring revenue and EBITDA),and the remaining percentage tied to subjective
results (which could include departmental management, establishment of a
cooperative working environment, effort and other factors). The target annual
bonus, assuming accomplishment of 100% of the target objectives and the
wherewithal of Company to pay the same is 100% of Base Salary. With respect to
2007 Executive shall be entitled to a cash bonus of: (A) $25,000, payable prior
to January 31, 2008; and (B) $50,000 payable thirty (30) days after the receipt
by Company or one if its subsidiaries (hereinafter referred to as a
“Subsidiary”) of the first payment for the 570th installed circuit by Company of
its current contract to install circuits with a carrier engaged in the sale of
voice minutes.
 
The incentive bonus for 2008 and thereafter will be determined annually by the
Board or by the Compensation Committee if delegated such task by the Board.
There will be no cap, with incentive bonus to increase with increased profit
performance for over plan achievement. Plan metrics will be set annually and
agreed to by the CEO. Executive shall be entitled at Executive’s option to take
payment of incentive bonus either 100% in cash, or to take a lesser amount of
cash (the amount of cash bonus to be paid in such event, if any, is the
“Retained Sum”) and accept a grant of “European Options” to purchase Common
Stock of Company pursuant to the “Formula Amount.” The “Formula Amount” will be
based upon the amount of the bonus not taken in cash (the “Non-cash Sum”),
whereby Company will determine the ten (10) day average closing price of
Company’s Common Stock for the last ten (10) trading days immediately preceding
the date of the announcement of the bonus (the “TDA”), and Executive will then
be entitled to an option to purchase that number of shares of Common Stock equal
to the Non-cash Sum divided by one half of the TDA, with the purchase price for
such shares to be one half of the TDA. The European Option, if selected, will be
fully vested, but will be exercisable only at any time during the calendar year
following the year in which the European Option is selected, subject to a Change
in Control provision which would change the exercise period in a manner
substantially similar to that set forth in the form of option agreement attached
hereto as Exhibit B with respect to a Change in Control. The form and remaining
terms of the European Option(s) shall be substantially similar to the form and
terms attached as Exhibit B, and shall be in such form as Company in good faith
shall submit to Executive. The determination by Executive to accept the European
Options with respect to a particular year must be made within one (1) business
day of being informed of his incentive bonus amount, and absent delivery of
notice of election of the European Option, the entire bonus shall be payable in
cash. By way of example, if the TDA was $2.00 per share and the Non-cash Sum
elected by Executive was $100,000, then the European Options would relate to
100,000 shares of Common Stock, purchasable at $1.00 per share.”
 
2

--------------------------------------------------------------------------------


 
3. Addition of Noncompetition Covenant. The following Section 9(b)(iv) is added
to the Agreement (and the period at the end of Section 9(b)(iii) of the
Agreement is deleted and replaced by “; or”):
 
“(iv) take any action that would violate the terms of this Section 9(b)(iv).
Executive acknowledges that the covenants set forth in this Section 9(b)(iv) are
reasonable in scope and essential to the preservation of the Business of Company
(as defined herein). Executive also acknowledges that the enforcement of the
covenants set forth in this Section 9(b)(iv) will not preclude Executive from
being gainfully employed in such manner and to the extent as to provide a
standard of living for himself, the members of his family and the others
dependent upon him of at least the level to which he and they have become
accustomed and may expect. In addition, Executive acknowledges that Company has
obtained an advantage over its competitors as a result of its name, location and
reputation that is characterized by near permanent relationships with vendors,
customers, principals and other contacts which it has developed at great
expense. Furthermore, Executive acknowledges that competition by him following
the termination or expiration of his employment would impair the operation of
Company beyond that which would arise from the competition of an unrelated third
party with similar skills. Executive hereby agrees that he shall not, during his
employment and for a period of one (1) year after the end of his employment,
directly or indirectly, engage in or become directly or indirectly interested in
any proprietorship, partnership, firm, trust, company, limited liability company
or other entity, other than Company (whether as owner, partner, trustee,
beneficiary, stockholder, member, officer, director, employee, independent
contractor, agent, servant, consultant, manager, lessor, lessee or otherwise)
that:
 
3

--------------------------------------------------------------------------------


 
(a) competes with Company in the Business of Company; or
 
(b) competes at a material level with Company in the Restricted Territory (as
defined herein), other than acquiring an ownership interest in a company listed
on a recognized stock exchange in an amount which does not exceed five percent
(5%) of the outstanding stock of such corporation. For purposes of this
Agreement, the term “Business of Company” shall include all business activities
and ventures related to the business of providing of any of the following:
 
(i) provision of telecom network integration services, including the sale or
lease of broadband circuits for the transmission of data or voice;
 
(ii) cost reduction solutions for companies aimed at taking cost out of their
network usage or procurement, including network optimization and least cost
routing;
 
(iii) licensing or sale of software intended to effect the foregoing:
 
(1) all other businesses in which Company or any of its subsidiaries is engaged
in as of the date of termination of Executive’s employment; and
 
(2) the term “Restricted Territory” means any state in the United States of
America. Executive specifically acknowledges that the Business of Company is not
naturally restricted by any geographic boundaries.
 
Notwithstanding anything to the contrary contained in this Agreement, in order
to enforce the terms of the noncompetition covenant contained in this Section
9(b)(iv), Company must make payment to Executive no later than 30 days following
the termination of his employment with the Company or any of its subsidiaries of
the full amount of severance payments that would otherwise be payable to him
under this Agreement as if he had been terminated without “cause,” if it wishes
to enforce the noncompetition provisions called for hereunder. For the avoidance
of doubt, the payment called for in the preceding sentence will not be in
addition to the severance otherwise payable hereunder, if any. Notwithstanding
anything to the contrary contained in this paragraph, should Executive’s
employment have been terminated for “cause” as defined in this Agreement, then
the Company shall be entitled to enforce the noncompetition covenant contained
in this Section 9(b)(iv) by paying to Executive no later than 30 days following
the termination of his employment with the Company or any of its subsidiaries of
one half of the full amount of severance payments that would otherwise be
payable to him under this Agreement as if he had been terminated without
“cause,” if it wishes to enforce the noncompetition provisions called for
hereunder.”
 
4. Notice Provision. The addresses for the delivery of notices and
communications with respect to this Agreement in Section 14(b) and with respect
to Exhibit A are hereby amended and restated as follows:
 
4

--------------------------------------------------------------------------------


 
If to Executive:
At Executive’s home address as reflected on the books and records of Company,
with a copy to Executive at the address of Company set forth below.
   
If to Company:
Capital Growth Systems, Inc.
500 West Madison - Suite 2060
Chicago, IL 60661
     
with a copy to:
     
Mitchell D. Goldsmith, Esq.
Shefsky & Froelich Ltd.
111 East Wacker Drive - Suite 2800
Chicago, IL 60601”



5. Miscellaneous. The following Section 14(l) is added at the end of the
Employment Agreement:
 
“(l) To the extent of any inconsistency between the terms of the First Amendment
to this Employment Agreement and the original form of Employment Agreement, the
First Amendment will prevail and supersede the terms of the original Employment
Agreement.”
 
This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall constitute
one and the same Amendment.
 
[SIGNATURE PAGE TO FOLLOW]
 

5

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this First Amendment to
Employment Agreement effective as of the date first set forth above.
 
COMPANY:
 
EXECUTIVE:
     
CAPITAL GROWTH SYSTEMS, INC., a
   
Florida corporation
       
ROBERT POLLAN
     
By:
     
Its:
     

 
6

--------------------------------------------------------------------------------

